Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of prior U.S. Patent No. 11,152,010.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except “a first filter updating circuit that utilizes a first algorithm which is valid when a plurality of talkers are talking, and a first adaptive filter that is updated by the first filter updating circuit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US Pub. No. 2013/0197905).

             Regarding claims 1, 8 and 15, with respect to Figures 1-17, Sugiyama teaches an acoustic noise suppressing apparatus comprising:
            a sound pickup circuit that picks up voice inputs [i.e., sound] (paragraph 0003);
           a first suppression circuit that processes the sound, wherein the first suppression circuit is configured to calculate a first suppression sound signal in which acoustic noise is suppressed from the sound by using a first algorithm suitable for a plurality of sound sources (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190);
             a second suppression circuit that processes the audio signal in parallel with the first suppression circuit, wherein the second suppression circuit is configured to calculate a second suppression sound signal in which acoustic noise is suppressed from the sound signal by using a second algorithm suitable for a single sound source (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190); and
             an output signal selection circuit configured to output only one of the first suppression audio signal and the second suppression audio signal (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190).                       
             
            Regarding claims 4, 11, 18, Sugiyama teaches wherein the output signal selection circuit selects a suppression sound from the first suppression sound signal and the second suppression sound signal based on a characteristic of the first suppression sound signal and the second suppression sound signal, and outputs the selected suppression sound (fig.4; paragraphs 0003, 0038, 0050, 0146-0150, 0156, 0158, 0163, 0176, 0190) (Note; In paragraph 0050, Sugiyama teaches that the selection unit 411 selects one among the supplied signals and outputs the delayed signal. When the selection unit 411 selects the delay element 401.sub.D and outputs the delayed signal, as a result, the variable delaying unit 305 delays the main signal for D samples. Since, the adaptive filter suppressed the noise by subtracting pseudo-noise from the signal, the parameter of the filter corresponding to the suppressed audio signal must be stored in the system (see also paragraphs 0002-0003).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US Pub. No. 2013/0197905) in view of Sakuraba et al. (U.S. Pub. No. 2009/0154692).  
            
             Regarding claims 2, 9 and 16, Sugiyama teaches wherein the acoustic noise is an output sound from a microphone, and the sound source signal is an output signal to the microphone (paragraph 0002-0003). However, Sugiyama does not specifically teach wherein the plurality of sound sources or the single sound source include voice of a speaker. Sakuraba teaches wherein the plurality of sound sources or the single sound source include voice of a speaker (paragraphs 0006, 0008). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the plurality of sound sources or the single sound source include voice of a speaker in Sugiyama’s invention as taught by Sakuraba. The motivation for the modification is to do so in order to provide noise free signal coming out a speaker.


             Regarding claims 3, 10 and 17, Sugiyama teaches wherein the acoustic noise is an output sound from a microphone, and the sound source signal is an output signal to the microphone (paragraph 0002-0003). However, Sugiyama does not specifically teach wherein the plurality of sound sources include plural voices of plural speakers and the single sound source include voice of a single speaker. Sakuraba teaches wherein the plurality of sound sources include plural voices of plural speakers and the single sound source include voice of a single speaker (paragraphs 0006, 0008). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the plurality of sound sources include plural voices of plural speakers and the single sound source include voice of a single speaker in Sugiyama’s invention as taught by Sakuraba. The motivation for the modification is to do so in order to provide noise free signal coming out a speaker.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US Pub. No. 2013/0197905) in view of Yamamoto et al. (U.S. Pub. No. 2016/0255434).  
            
             Regarding claims 5, 12 and 19, Sugiyama does not specifically teach wherein the selected suppression sound has a smaller sound pressure than a non-selected suppression sound. Sakuraba teaches wherein the selected sound in listening direction [i.e., suppression sound] has a smaller sound pressure than a non-selected suppression sound (paragraph 0114). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the selected suppression sound has a smaller sound pressure than a non-selected suppression sound in Sugiyama’s invention as taught by Sakuraba. The motivation for the modification is to do so in order to provide proper sound pressure of a sound signal.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US Pub. No. 2013/0197905).  
            
             Regarding claims 6, 13 and 20, Sugiyama does not specifically teach wherein the selected suppression sound is more suppressed statistically than a non-selected suppression sound. Examiner takes an official notice that wherein the selected suppression sound is more suppressed statistically than a non-selected suppression sound is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the selected suppression sound is more suppressed statistically than a non-selected suppression sound in Sugiyama’s invention in order to provide proper suppressed sound signal.


            Regarding claims 7 and 14, Sugiyama does not specifically teach wherein the first algorithm includes an ICA (independent component analysis) algorithm, and the second algorithm includes an NLMS (normalized least mean square) algorithm. Examiner takes an official notice that wherein the first algorithm includes an ICA (independent component analysis) algorithm, and the second algorithm includes an NLMS (normalized least mean square) algorithm is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the first algorithm includes an ICA (independent component analysis) algorithm, and the second algorithm includes an NLMS (normalized least mean square) algorithm in Sugiyama’s invention in order to provide proper algorithm for the noise suppression.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                     MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
November 5, 2022